317 F.2d 138
115 U.S.App.D.C. 74
J. H. DeVEAU AND SON, INC., Appellant.v.William R. OTT, Jr., et al., Appellees.
No. 17191.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 25, 1963.Decided Feb. 14, 1963.

Mr. Paul R. Connolly, Jr., Washington, D.C., with whom Messrs. E.Barrett Prettyman, Jr., and James J. Cromwell, Washington, D.C., were on the brief, for appellant.
Mr. James E. Hogan, Washington, D.C., with whom Messrs. Arthur J. Hilland, J. Robert Carey and Ferdinand J. Mack, Washington, D.C., were on the brief, for appellees.
Before FAHY, BASTIAN and WRIGHT, Circuit Judges.
PER CURIAM.


1
This is an appeal from judgments of the District Court in a personal injury case.  The action was brought by the infant appellee (plaintiff) for personal injuries, and by his father (co-plaintiff) for medical expenses incurred.  The defendants were Washington Gas Light Company, a public utility, and H. H. DeVeau & Son, Inc., a corporation engaged in making repairs for the utility.  The damages were alleged to have been incurred by the minor plaintiff, a child 3 1/2 years old, by his being burned by an open flame of a flare-pot set in the street as a warning of barricade or excavation.


2
At the conclusion of the plaintiff's case, and at the conclusion of all the evidence, motions on behalf of the defendants were made for a directed verdict. The motion was granted on behalf of the public utility, but denied insofar as DeVeau was concerned.1  The opinion of the trial court is reported at 205 F. Supp. 815 (1962), sub nom.  Ott v. Washington Gas Light Co.  The case against DeVeau was submitted to the jury, which returned verdicts in favor of the plaintiffs, and judgments were entered thereon.  This appeal followed.


3
We are in general agreement with the opinion of the trial judge, and, on the basis of his reasoning therein, affirm the judgments.


4
Affirmed.



1
 No appeal was taken by the plaintiffs from the judgment in favor of Washington Gas Light Company